DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.  
Claims 1-20 are pending.  Claims 1-8 and 16-20 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	In claim 1, the “thermal fusion system” broadly encompasses any one or more components capable of fusing (e.g. laser, heater, etc.), or used in fusing (e.g. build platform, heater, powder spreader, housing, etc.).
	The “cartridge receivers” encompass anything capable of receiving any cartridge.  All that is required structurally for the “first cartridge receiver” is an “intake” (e.g. any opening, structurally for the “second cartridge receiver” is an “intake” (e.g. any opening, valve, etc.) and “output” (e.g. any opening, valve, etc.).
	Claim 1 does not require any particular “build material,” much less any “build material” on/in the “3D printer.”  Instead, the 3D printer is intended to be used with “build material.”  Further, a skilled artisan would understand “build material” to encompass any material capable of being used in an additive manufacturing/3D printer (e.g. filament, resin, powder, ink, etc.).  Finally, claim 1 does not require any particular structures for recycling build material (e.g. tubes connecting a cartridge with region under build platform pressurized by air, etc.).  Thus, claim 1 encompasses a 3D printer with any generic component(s) capable of being used with thermal fusion, and any two generic cartridge receivers capable of holding a cartridge intended to hold any “build material.”
	“Fusing agent” would be understood by a skilled artisan as a coalescing agent such as ink that is used to selectively join powder particles.  See WO 2016/114772.
	As to the generic “build unit processing module” of claim 4, this includes anything that contributes to cooling and separating the build material from the 3D object.  The specification state this includes generic build platforms with holes, filters, sieves, vibration sources, bead blaster, brush, etc. (spec., paras. 0077-78, for example).
	As to the generic “3D printed object recovery zone” of claim 4, this includes any arbitrary designated zone capable of being used to recover the printed 3D object separated from the excess build material.  The specification states this “zone” can include components to clean the 3D object such as containers, lights, air devices, fans, tools to remove build material, etc. (spec., para. 0079, for example).

	
New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. § 103 as being obvious over BURRIS (US 2014/0265048) or TEKEN (US 2017/0320268, effective filing date 12/21/2010), in view of HYATT (US 2017/0028631).
	As to claim 1, BURRIS teaches a 3D printer comprising thermal fusion system (laser output optic 130; Figs. 1 & 3); first cartridge receiver with intake (receiver 150; Fig. 3); and second cartridge receiver with intake and output (“Alternatively, the cartridge 200 can include multiple sealable valves, such as one valve arranged over the outlet 222 for dispensing material from the cartridge 200, a second valve arranged over the inlet of the cartridge 200 for receiving fresh or recycled powdered material, and/or a third valve for charging the cartridge 200 with an inert gas, and each of the valves can engage the receiver 150 and can be selectively controlled by the additive manufacturing apparatus 100 accordingly”; para. 0061).  BURRIS also discloses use of the 3D printer to recycle build material into cartridges for reuse (Figs. 6-7, paras. 0024-25, 0030-33, 0037, 0048-61).  This system is configured to recycle build material and mix with new build material (paras. 0024-25, 0030-33, 0048-51, 0056, 0058-61, 0073, 0079, 0089, 0094, 0107-18, Figs. 2-3).
multiple vessels, any one or more of which can be labeled “internal recycled material vessel,” “fresh material vessel,” “recycle material vessel,” or “dispense vessel.”  Mere labels, without explicit, clear definitions in the specification or claims, fail to structurally differentiate generic vessels from the prior art.  See MPEP § 2111(IV).
	As to claim 4, BURRIS teaches build platform in build enclosure (build platform 122 in build chamber 120; Fig. 3), build unit processing module with 3D printed object recovery zone (platform lowered to drainage port 128 zone/region to remove excess build material; para. 0024 and Fig. 3).
	As to claim 5, BURRIS teaches that the cartridge receivers include cavity, receptacle, slot or sleeve (para. 0026).
	As to claim 1, TEKEN teaches a 3D printer comprising thermal fusion system (radiation sources 170; Fig. 1); first cartridge receiver with intake (cartridge 142; Fig. 1); and second cartridge receiver with intake and output (cartridge 144; Fig. 1).  TEKEN also discloses use of the 3D printer to recycle build material into cartridges for reuse (Figs. 1-2, paras. 0021-24, 0037-39).  This system is configured to reuse build material and mix with new support build material and new model build material (paras. 0019, 0022, 0025, 0036, Figs. 1-3).
	As to claim 2, TEKEN teaches printbar (printing unit 120; Figs. 1-2), movement device (positioning/conveying unit 150; Figs. 1-2) and energy source (radiation sources 170; Fig. 1).  TEKEN also discloses use of the printbar to dispense ink (paras. 0022-24, 0028).
multiple vessels, any one or more of which can be labeled “internal recycled material vessel,” “fresh material vessel,” “recycle material vessel,” or “dispense vessel.”  Mere labels, without explicit, clear definitions in the specification or claims, fail to structurally differentiate generic vessels from the prior art.  See MPEP § 2111(IV).
	As to claim 4, TEKEN teaches build platform in build enclosure (fabrication tray 110 in chamber; Figs. 1-2 and paras. 0002, 0013-14, 0022-23, 0029), build unit processing module with 3D printed object recovery zone (para. 0036).
	As to claim 5, TEKEN teaches that the cartridge receivers include cavity, receptacle, slot or sleeve (paras. 0022-24).
Neither TEKEN nor BURRIS explicitly teach “conveying system . . . comprising a mixing device,” such as baffle (claims 1, 19).  Baffle is defined by Merriam-Webster as “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound).”  Merriam-Webster, baffle, avail at https://www.merriam-webster.com/dictionary/baffle, accessed 01/18/2022.  Thus, baffle means any device capable of deflecting, checking, or regulating flow or passage.  Neither TEKEN nor BURRIS explicitly teach the conveying systems of claims 16-18 or dispense vessel of claim 20.
However, conveying systems with mixing devices such as generic baffles were routinely used in powder dispensing techniques to move powder through such systems.  For example, HYATT teaches powder delivery system with “powder control valve configured to selectively 
As to claims 16-17, HYATT explains how to optimize fresh and recycled build material amounts according to the specific print application as explained above.  See MPEP § 2144.05(II).
As to claim 18, HYATT teaches inline mixing device (140 mixer is in-line with conveyance of powder to platform 117 through nozzle 116; Fig. 3).
As to claim 20, HYATT teaches the “dispense vessel” to be between a vessel configured to receive recycled material and another vessel configured to supply material to thermal fusion system (Figs. 1-5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar gas/air/pneumatic conveying systems such as demonstrated in HYATT to the conveying systems of the prior art such as in BURRIS and TEKEN 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over BURRIS, in view of HYATT and TEKEN, in further view of NG (WO 2016/114772).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar fusing/coalescing agent dispensers to the powder device of BURRIS and TEKEN in order to selectively fuse regions of 3D objects with a reasonable expectation of success.
As to claim 1, BURRIS and TEKEN in view of HYATT teaches the elements of this claim as explained above.
BURRIS and TEKEN do not explicitly teach a printbar (e.g. inkjet nozzles) capable of ejecting “fusing agent” (e.g. ink).
However, NG demonstrates that such a feature was routinely used with powder 3D printing with success.  NG teaches “The examples of additive manufacturing described below use a technique in which a light absorbing ink or other suitable coalescing agent is "printed" on to a layer of build material in the desired pattern and then exposed to light to coalesce the patterned build material. Coalescing agents increase light absorption to generate sufficient heat to sinter, melt or otherwise coalesce the patterned build material for solidification directly (as in sintering) or indirectly through cooling (as in melting)” (para. 0008).  NG also teaches “Light source 26 applies light 24 selectively at the direction of controller 56 to coalesce build material treated with coalescing agent, for example as described above with reference to Figs. 3A and 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar selective fusing components of NG to BURRIS and TEKEN in order to allow selective fusing of powder in the device of BURRIS with a reasonable expectation of success.

Prior Art
	The following prior art is pertinent to internal vessels in recycling systems in 3D printers: US 2019/0001413 (Figs. 4-5).
	The following prior art is pertinent to “build unit processing modules” and “3D printed object recovery zones” as disclosed in the specification, used with powder recycling systems in 3D printers: US 2017/0165751 (paras. 0290-95 and Fig. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743